Exhibit 10.30

AMENDMENT TO LICENSE AGREEMENT

This Amendment to License Agreement (this "Amendment") is made and entered into
as of February 8, 2019, by and among Ligand Pharmaceuticals Incorporated, a
Delaware corporation ("Ligand"), Neurogen Corporation, a Delaware corporation
("Neurogen"), CyDex Pharmaceuticals, Inc., a Delaware corporation ("CyDex"), and
Seelos Corporation, formerly known as Seelos Therapeutics, Inc., a Delaware
corporation ("Seelos"). This Amendment amends that certain License Agreement
dated as of September 21, 2016 by and among Ligand, Neurogen, CyDex and Seelos
(including all amendments, if any, before the date of this Amendment, the
"Agreement"). Capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Agreement.

RECITALS:

WHEREAS

, Ligand, Neurogen, CyDex and Seelos are parties to the Agreement;



WHEREAS

, Section 13.5 of the Agreement provides, among other things, that no
modification or amendment of any provision of the Agreement shall be valid or
effective unless made in a writing referencing the Agreement and signed by a
duly authorized officer of each Party; and



WHEREAS

, Ligand, Neurogen, CyDex and Seelos desire to amend the Agreement as set forth
herein.



NOW, THEREFORE

, in consideration of the foregoing and of the various promises and undertakings
set forth herein, the Parties agree as follows:



Upfront Fee Timing. Section 5.1(b) of the Agreement is hereby amended to change
the words "30 days" therein to "60 days".

Upfront Fee Settlement. Section 5.1(d) of the Agreement is hereby amended and
restated in its entirety to read as follows:

"(d) The Section 5.1(b)(i)-(iv) upfront payment amounts shall be payable by
Seelos (i) in cash, (ii) in shares of the common stock of Seelos Therapeutics,
Inc., a Nevada corporation, at a price per share of $3.25 (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after February 8, 2019), rounded down to the nearest whole
share, or (iii) by a combination of such two methods, all as determined by
Seelos at the time in Seelos' sole and absolute discretion."

--------------------------------------------------------------------------------



Financing Milestone Payments Settlement. Section 5.2(d) of the Agreement is
hereby amended and restated in its entirety to read as follows:

"(d) The Section 5.2 financing milestone payment amounts shall be payable by
Seelos (i) in cash, (ii) in shares of the common stock of Seelos Therapeutics,
Inc., a Nevada corporation, at a price per share of $4.00 (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after February 8, 2019), rounded down to the nearest whole
share, or (iii) by a combination of such methods set forth in subsections (i)
and (ii), all as determined by Seelos at the time in Seelos' sole discretion."

Financing Milestone Payments Timing. Section 5.2(e) of the Agreement is hereby
amended to change the words "30 days" therein to "60 days".

Full Force and Effect. Except as expressly set forth herein, the Agreement
remains unchanged and in full force and effect. This Amendment shall be deemed
an amendment to the Agreement and shall become effective when executed and
delivered by the Parties. Upon the effectiveness of this Amendment, all
references in the Agreement to "the Agreement" or "this Agreement," as
applicable, shall refer to the Agreement, as modified by this Amendment.

Governing Law. This Amendment shall be governed by and interpreted in accordance
with the laws of the State of New York, excluding application of any conflict of
laws principles.

Counterparts. This Amendment may be executed in counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument. A portable document format (PDF) copy of this Amendment,
including the signature pages, will be deemed an original.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Ligand, Neurogen, CyDex and Seelos have caused this
Amendment to License Agreement to be executed as of the date first written
above.

LIGAND PHARMACEUTICALS INCORPORATED

By: /s/ Matthew Korenberg
Name: Matthew Korenberg
Title: EVP & CFO

 

NEUROGEN CORPORATION

By: /s/ Matthew Korenberg
Name: Matthew Korenberg
Title: EVP & CFO

 

CYDEX PHARMACEUTICALS, INC.

By: /s/ Matthew Korenberg
Name: Matthew Korenberg
Title: EVP & CFO

 

SEELOS CORPORATION

By: /s/ Raj Mehra, Ph.D.
Name: Raj Mehra, Ph.D.
Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------



 